Citation Nr: 0304711	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
left biceps, right arm, shoulders, hips, knees, and ankles.   
 
2.  Entitlement to service connection for a dental condition.   
 
[The Board will later issue a separate decision on the issues 
of entitlement to an increase in a 10 percent rating for a 
cervical spine disability and entitlement to an increase in a 
10 percent rating for headaches.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active duty from February 1992 to 
March 1995, with additional periods of service in the Army 
Reserve including active duty for training and inactive duty 
training.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 RO rating 
decision which, in part, granted service connection and 
noncompensable rating for a cervical spine disability, and 
granted service connection and a 10 percent rating for 
headaches; the veteran appealed for higher ratings.  He also 
appealed the November 1995 RO decision which denied service 
connection for disabilities of the left biceps, right arm, 
shoulders, hips, knees, and ankles, as well as a dental 
condition.  An August 1997 RO decision increased the rating 
for the cervical spine disability to 10 percent, and the 
veteran continued to appeal for a higher rating.  In July 
1998, the Board remanded this appeal to the RO for further 
development.  

Pursuant to 38 C.F.R. § 19.9, the Board is undertaking 
additional development of the evidence on the issues of 
entitlement to an increase in a 10 percent rating for a 
cervical spine disability and entitlement to an increase in a 
10 percent rating for headaches.  When such development is 
completed, the Board will prepare a separate decision 
addressing such issues.  


FINDINGS OF FACT

1.  The veteran does not currently have disabilities of the 
right arm, right shoulder, hips, knees, and ankles.  

2.  Any current disabilities of the left biceps and left 
shoulder began after service and were not caused by any 
incident of service.  

3.  A current left temporomandibular joint disorder began in 
service.  There is no other current dental condition related 
to service trauma or otherwise related to service.  


CONCLUSIONS OF LAW

1.  Claimed disabilities of the left biceps, right arm, 
shoulders, hips, knees, and ankles were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

2.  A left temporomandibular joint disorder, claimed as a 
dental condition, was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection is currently established for a cervical 
spine disorder, headaches, a low back disorder, and residuals 
of a right thumb injury.

The veteran had verified active duty in the Army from 
February 1992 to March 1995, with additional periods of 
service in the Army Reserve including active duty for 
training and inactive duty training.  At the time of a July 
1989 enlistment examination, for Reserve purposes, the 
veteran's teeth were found to be acceptable.  A September 
1990 examination, also for Reserve purposes, noted that the 
teeth were acceptable, as did the October 1991 enlistment 
examination.  Mild genu varum was noted on the October 1991 
enlistment examination.  A March 1992 dental treatment entry 
noted that the veteran underwent routine dental treatment and 
routine prophylaxis.  He continued to receive routine dental 
treatment including treatment for caries throughout his 
period of service.  A September 1992 treatment entry noted 
that the veteran complained of left ankle pain for the 
previous twenty-one hours.  He reported that he injured his 
ankle playing basketball.  The assessment was rule out an 
ankle versus metatarsal fracture.  An October 1992 entry 
noted that the veteran complained of left ankle pain for 
seven days.  The assessment was possible stretched ligament, 
ankle sprain.  

A November 1992 dental treatment entry noted that the veteran 
reported pain over the past few days on the left side of his 
face which was worsening.  The examiner noted that an 
examination revealed limited jaw opening ability and a tender 
masseter muscle, but no evidence of swelling.  There was bony 
impaction at tooth number 17, and tooth number 16 required 
extraction and was apparently removed at that time.  A July 
1994 dental entry referred to periodontal scaling.  

A November 1994 medical report noted that the veteran was in 
a parachute accident and sustained significant soft tissue 
injures to his cervical spine and lumbar spine, with blunt 
trauma to his kidneys.  There was a notation that X-rays of 
the legs were normal.  A November 1994 hospital admission 
history and physical noted that the veteran was admitted 
after a parachute malfunction.  It was reported that he 
presented with headache, back pain, and right leg pain.  As 
to his extremities, it was noted that there was no deformity 
and no ecchymoses.  There was tenderness at the mid right 
fibular and distal medial left femur.  As to the hips, it was 
noted that the internal/external rotation appeared normal.  
After several days, the veteran was released from the 
hospital in November 1994, and final diagnoses were soft 
tissue injury to the low back and neck from a parachute 
accident.  A December 1994 radiological consultation report 
noted an impression of an old C5-C6 injury and degenerative 
joint disease.  There were notations that the right hip, 
right thigh, and right leg were all normal.  There was also a 
notation that the right knee was normal with a bipartite 
patella, which was a developmental variant.  A January 1995 
dental entry noted that the veteran had caries on teeth 
numbers 18, 19, 20, 21, 30, and 31.  Other carries were noted 
on teeth numbers 2, 3, 14, and 15.  Other January 1995 
entries noted that the veteran underwent extraction of his 
wisdom teeth (3rd molars) numbered 1, 17, and 32.  He was 
released from active duty in March 1995.  

In July 1995, the RO received the veteran's initial claims 
for service connection for multiple conditions, most of which 
he attributed to the November 1994 parachute accident in 
service.  In various later statements he has contended that 
he has pain and other symptoms of multiple joints due to 
service.

The veteran underwent a VA general medical examination in 
September 1995.  He reported that he had bilateral shoulder 
pain, cervical and low back pain, bilateral hip pain, 
bilateral knee pain, and pain in his right ankle.  The 
examiner reported that examination of the shoulders was 
completely within normal limits with full range of motion.  
Forward elevation flexion was from 0 to 180 degrees, 
abduction was from 0 to 180 degrees, and internal and 
external rotation were 90 degrees, bilaterally.  The examiner 
noted that the veteran did have minimal tenderness in the 
left shoulder which was indicative of a biceps tendonitis.  
As to the knees, the examiner reported that the veteran had 
full extension at 0 degrees with flexion to 140 degrees.  All 
ligaments were intact and there was no effusion or deformity.  
The examiner noted that the veteran had no pain on a vigorous 
examination.  As to the right ankle, the examiner reported 
that the examination was completely within normal limits with 
10 degrees dorsal flexion and 45 degrees plantar flexion.  
All ligaments were intact.  The examiner indicated that 
examination of the hips was completely within normal limits.  
The diagnoses included left biceps tendonitis, mild; and 
cervical pain, low back pain, bilateral hip pain, bilateral 
knee pain, and right ankle pain with normal examinations.  
September 1995 radiological reports as to the shoulders, 
hips, knees, and right ankle, indicated that no significant 
pathology was noted.  

Private treatment records dated from February 1996 to October 
1996 show that the veteran was treated for several disorders.  
An October 1996 entry noted that the veteran complained of 
back pain.  He also reported that occasionally both legs 
would go out from under him.  The veteran reported that he 
had some crackling in the knees particularly when he would 
climb steps.  He stated that he had no knee injuries and no 
swelling.  It was noted that there was really very little in 
the way of knee symptoms otherwise.  The examiner reported 
that there was no pain with motion of the hips, knees, 
ankles, or feet.  The examiner noted that both knees looked 
normal, that there was no tenderness and that there was a 
negative apprehension test and McMurray's and reverse 
McMurray's tests.  The diagnosis solely referred to status 
post lumbar strain.  

The veteran underwent a VA neurological examination in March 
1997.  It was noted that he had some aches and pains 
throughout his body, but generally the neurological review of 
his systems was negative.  The examiner reported that the 
veteran had a mild limp with the left leg because his knee 
hurt and that he had some difficulty with heel and toe 
walking as a result of that.  The diagnosis was headaches, 
secondary to back and leg injuries.  March 1997 VA spine 
examination reports referred to the veteran's cervical spine 
and lumbar spine disabilities.  

In a July 1999 statement, the veteran again referred to 
multiple joint problems since the service parachute accident.  

The veteran underwent a disability evaluation for the North 
Carolina Disability Determination Services in September 1997.  
He complained of severe back, neck and wrist pain due to an 
accident, and severe headaches and a lumbar spine injury.  He 
reported that he was involved in a parachute accident in 
1994.  The veteran stated that his left knee ached all the 
time and that it would frequently go out from under him.  He 
also stated that his left shoulder and right knee had 
symptoms such as popping.  The examiner reported that the 
veteran walked into the office quite normally and moved 
around fairly well.  It was noted that the veteran did have 
some expression of discomfort when he got on and off the 
examination table.  The examiner indicated that the 
extremities appeared to be normal, without any lesions.  
Examination of the upper extremities revealed a good range of 
motion and no evidence of any atrophy.  As to the lower 
extremities, it was reported that there was no evidence of 
any atrophy.  The veteran's gait was normal and he was able 
to stand on his heels and toes, and to squat, rise and tandem 
walk without difficulties.  The examiner reported that there 
was a definite popping/crepitus audible in the left shoulder 
and right ankle with motion.  It was noted that the veteran 
was able to raise his arms overhead.  The clinical impression 
included chronic back strain and possible neck strain.  

VA treatment records dated from July 2000 to September 2000 
reflect that the veteran was treated for several disorders.  
A July 2000 treatment entry noted that the veteran complained 
of multiple joint pains and body aches.  He reported that he 
suffered a parachute accident in November 1994.  He reported 
that the most severe pain was in the left knee and both 
shoulders with low back pain.  He stated that his shoulders 
would pop when he lifted them over his head and brought them 
down.  He also complained of numbness in both arms with 
prolonged immobility.  The examiner reported that the 
bilateral shoulder examination was within normal limits.  It 
was noted that there were popping sounds.  The left knee 
examination was also reported to be within normal limits.  
The impression was musculoskeletal pain.  An August 2000 
entry also noted that the veteran complained of painful 
joints.  The impression solely referred to low back pain.  A 
September 2000 entry noted that the veteran stated that his 
knees were weak and that he had left shoulder pain.  An 
impression was not indicated.  There was a notation that a 
knee immobilizer was in place.  

The veteran underwent a VA neurological examination in 
October 2000.  It was noted that his old chart had been 
reviewed.  The veteran reported that he was in a parachute 
accident in 1994 and woke up in a hospital two days later.  
He stated that he was discharged with a diagnosis of 
traumatic brain disease and that the doctor found some 
tenderness in the left knee and that his neck motion was 
limited.  The diagnoses included history of a parachute 
accident six years earlier with chronic head, neck and 
diffuse back pain.  The examiner indicated that the 
neurological examination was normal except for a slight limp 
when weight bearing on the right leg.  

The veteran also underwent a VA spine examination in November 
2000.  The diagnoses referred to lumbar strain and cervical 
degenerative disc disease with symptoms with adequate motion 
and strength.  

The veteran underwent a VA dental and oral examination in 
November 2000.  It was noted that he related two events that 
caused him dental problems.  The veteran reported that his 
chief complaint was that he had been limited in the use of 
his mouth for various things such as eating and drinking.  He 
stated that he "shattered, cracked and chipped" his teeth 
from his parachute jump accident when he was in the service.  
The veteran also reported that he had oral surgery to remove 
the 3rd molar teeth in 1992 and 1993 and claimed that he had 
suffered problems ever since the surgery.  The examiner 
reported that the veteran's dental history included routine 
cleanings, restorative care, and dental examinations in the 
military.  It was noted that the veteran had his 3rd molars 
removed in service.  The examiner indicated that the veteran 
claimed that he had endodontic treatment in 1995 and that he 
denied any orthognathic surgery or oral maxillofacial surgery 
to repair trauma to the jaws.  

The examiner reported that the veteran's oral mucosa showed 
two pigmented areas of 2 by 2 mm in size on the posterior 
hard left palate and at the mid-line of the hard palate.  The 
examiner noted that such was consistent with 
melanopigmentation and was normal.  It was reported that the 
veteran's periodontal condition showed light to moderate 
calculus and plaque with stain noted on the lower anterior 
teeth.  The veteran had periodontal probing depths equal to 4 
mm on teeth numbers 15, 18, 23, 24, 25, 26, 30, and 31.  The 
examiner noted that the veteran's oral hygiene overall was 
fair and that his dentition overall was in good repair.  No 
caries was noted.  The examiner indicated that the veteran 
only needed replacement of some worn and defective fillings 
and would benefit from sealant placement due to deep occlusal 
grooves.  There was no evidence of root canal treatment being 
performed.  The examiner reported that he noted no fractures 
of enamel or dent on any tooth and that such areas, if 
evident, were likely restored by the service in the past.  It 
was noted that the veteran's temporomandibular joint 
evaluation demonstrated some limited range of motion, 
particularly upon opening.  The examiner stated that 
panoramic X-ray films revealed no evidence of bone loss due 
to any cause.  The temporomandibular condylar heads and 
articular eminences looked symmetrical and no fracture lines 
were noted.  The examiner indicated that no evidence of root 
canal therapy was visible on the film.  As to an assessment, 
the examiner indicated that the veteran's overall dentition 
was in very good repair with defective restorations on teeth 
numbers 8 and 11, and occlusal fissures on number 19 that 
would benefit from sealant placement.  The examiner reported 
that the veteran had fair oral hygiene with slight chronic 
periodontitis and mild gingival inflammation.  Left sided 
temporomandibular joint sensitivity and discomfort were also 
noted.  The examination report also noted that teeth numbers 
1, 16, 17, and 32 (the wisdom teeth) had been removed.  

In a June 2001 addendum, the dental examiner reported that he 
had reviewed the veteran's medical and dental records.  The 
examiner noted that there was some confusion on whether the 
nature and cause of the veteran's dental conditions were 
related to his parachute accident that he had in service or 
to his oral surgery.  The examiner stated that the veteran's 
dental condition was very good, his oral hygiene was decent, 
and his dentition was in very good repair when he was seen.  
The examiner indicated that it was possible that the veteran 
had some chips to his teeth from the fall from the parachute 
accident, although it was not possible to tell very well, 
because he believed that it had been repaired in the service.  
It was reported that the veteran did demonstrate limited 
range of motion and left-sided temporomandibular joint 
sensitivity and that such was possibly due to oral surgery 
procedures  that he had in January 1995 to remove wisdom 
teeth numbers 16 and 17.  The examiner commented that he did 
not note any damage to the bone or supporting structures of 
the veteran's jaws.  The examiner also remarked that the 
veteran never had trauma and oral maxillofacial surgical 
repair of a broken jaw or broken axilla.  The examiner 
indicated that, therefore, he recommended that there be 
possible service connection for the left temporomandibular 
joint symptoms and the limited range of motion possibly 
stemming from the past oral surgery procedures.  

VA treatment records dated from January 2001 to March 2001 
reflect treatment for other disorders.  

In a March 2002 dental rating decision, the RO determined 
that dental trauma residuals were not shown.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for service connection.  Identified 
relevant medical records have been obtained to the extent 
possible.  In this regard, the RO made extensive attempts to 
obtain any more service medical records, and it appears that 
further attempts would be futile.  Identified post-service 
medical records have been obtained.   VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A.	Service Connection for Disabilities of the Right Arm,
Right Shoulder, Hips, Knees, and Ankles

Service medical records from September and October 1992 
indicate a left ankle sprain.  A November 1994 report 
indicated that the veteran was in a parachute accident and 
sustained soft tissue injuries to the cervical spine and 
lumbar spine; such problems have since been service-
connected.  As to the extremities, it was reported that there 
was no deformity and no ecchymoses.  The veteran had 
tenderness at the right fibular and distal medial left femur 
and it was noted that internal/external rotation of the hips 
appeared normal.  Additionally, a December 1994 radiological 
report noted that the right knee was normal with a bipartite 
patella which was a developmental variant.  Although there 
were references to possible leg or hip complaints as noted 
above, no chronic knee or hip disorders were found during the 
veteran's period of service.  There is no evidence of right 
arm or right shoulder problems in service.   The veteran was 
released from active duty in March 1995.

The first post-service medical evidence noting complaints of 
any of these problems was a September 1995 VA medical 
examination, several months after the veteran's separation 
from service.  At that time, the veteran complained of 
bilateral shoulder pain, bilateral hip pain, bilateral knee 
pain, and pain in his right ankle.  The diagnoses included 
bilateral hip pain, bilateral knee pain, and right ankle 
pain, with a normal examination.  No right arm, right 
shoulder, or left ankle problems were mentioned or diagnosed.  
Subsequent private and VA treatment records show that the 
veteran was seen for complaints of joint pain.  He 
specifically complained of knee, right ankle, and shoulder 
problems.  Although there were complaints of pain of the 
these joints, no chronic medical disease or injury of these 
joints was diagnosed.    

The medical evidence indicates that any problems during 
service with the joints in question were acute and transitory 
and resolved without residual disability.  Injury or disease 
in service is not enough for service connection; there must 
also be competent medical evidence of a current related 
disability.  Diegmetich v. Brown, 104 F.23d 1328 (1997).  As 
a layman, the veteran has no competence to give a medical 
opinion on diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  A complaint of pain alone, without a 
diagnosed condition for the complaint, is insufficient to 
show the presence of a disability for which service 
connection could be granted.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  

The medical evidence indicates that the veteran does not 
currently have disabilities of the right arm, right shoulder, 
hips, knees, and ankles.  Therefore, it must be concluded 
that such claimed disabilities were neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt rule does not 
apply, and service connection for these claimed disabilities 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

B.	Service Connection for Disabilities of the Left Biceps 
and Left Shoulder

The veteran's service medical records show no left biceps or 
left shoulder disorder.  He was released from active duty in 
March 1995.  The first medical evidence of any disorder of 
the left biceps and/or left shoulder is a September 1995 VA 
examination several months after service.  At that time, the 
veteran complained of bilateral shoulder pain.  The examiner 
noted that examination of the shoulders was completely within 
normal limits, although the veteran had minimal tenderness in 
the left shoulder which was indicative of a biceps 
tendinitis.  The diagnoses included left biceps tendinitis.  
Subsequent private and VA treatment records indicated that 
the veteran was seen for complaints of joint pain including 
shoulder pain.  However, no actual disabilities of the left 
shoulder or biceps were diagnosed other than what had been 
previously diagnosed pursuant to the September 1995 
examination.  

The veteran alleges he has left biceps/left shoulder problems 
from the parachute accident in service.  However, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, supra.  The 
service medical records, including those after the parachute 
accident, do not show left biceps/left shoulder problems.  No 
doctor has suggested that any current problems with the left 
biceps/left shoulder are related to any incident of service.

The weight of the credible evidence demonstrates that any 
current disability of the left biceps/left shoulder began 
after the veteran's period of service and was not caused by 
any incident of service.  The Board concludes that claimed 
disability of the left biceps and left shoulder was neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and service connection must be 
denied.  38 U.S.C.A. § 5107(b), Gilbert, supra.  

C.	Service Connection for a Dental Condition

Since the filing of the veteran's claim, the regulations 
pertaining to dental conditions have been revised, effective 
from June 8, 1999, but the revisions primarily involved 
reorganization of the regulations, and there were no changes 
which would affect the outcome of this case.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW). 
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The veteran claims service connection for a dental condition.  
His service dental records show routine dental treatment 
including treatment for caries.  He complained of left side 
jaw pain in service, and had his wisdom teeth removed in 
service.  Despite the veteran's current contentions, service 
medical and dental records show no dental trauma to any 
teeth.  Post-service medical records show no residuals of 
dental trauma.  A 2000 VA dental examination with 2001 
addendum noted no dental condition which might be service-
connected, other than a left temporomandibular joint (TMJ) 
problem which the examiner felt could be related to wisdom 
tooth extraction in service.  The examiner recommended 
possible service connection for the left TMJ disorder.  

The Board will consider the current left TMJ disorder to be a 
type of dental condition for the purpose of the present claim 
for service connection.  There is sufficient evidence to 
trace the left TMJ disorder to service.  The Board finds the 
left TMJ disorder was incurred in service, warranting service 
connection.  The benefit-of-the-doubt rule has been 
considered on this matter.  38 U.S.C.A. § 5107(b).  The 
evidence, however, shows no other current dental condition 
which might be linked to service trauma or other incidents of 
service.




ORDER

Service connection for disabilities of the left biceps, right 
arm, shoulders, hips, knees, and ankles is denied.  

Service connection for a left temporomandibular joint 
disorder, claimed as a dental condition, is granted.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

